MEMO OPINION
PER CURIAM:
Petitioner, an inmate of the United States Penitentiary at McNeil Island, Washington, appearing pro se, filed with this court a petition for a writ of prohibition and/or mandamus. The relief sought by petitioner was a speedy trial upon a complaint charging grand larceny filed against him in Yellowstone County, Montana, on November 17, 1966. The matters set forth in the petition were referred to the County Attorney of Yellowstone County and the court is now advised that on July 25, 1967, the County Attorney filed a praecipe of dismissal with the justice of the peace who issued the warrant, and said criminal complaint has been dismissed.
Since the relief sought has now been obtained this cause has become moot and for that reason the same is dismissed.